Citation Nr: 0408832	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  97-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable evaluation for residuals of 
infectious hepatitis.

4.  Entitlement to a compensable evaluation for bilateral 
inguinal herniorrhaphies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1958.  This appeal comes before the Board of 
Veterans' Appeals (Board) from January 1995 and June 1995 
rating decisions of the Department of Veterans Affairs (VA), 
Washington, D.C., regional office (RO).  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claims under Quartuccio, supra.  

Additionally, the record indicates that the veteran testified 
at a personal hearing before a hearing officer at the RO on 
May 16, 1996.  No transcript of that hearing is of record, 
and a report of contact in the claims folder dated in January 
2002 noted that the veteran's representative did not have a 
copy of the transcript and the program assistant at the RO 
who was responsible for hearing transcripts indicated that it 
was unlikely that a copy could be found.  Additional steps 
should be taken to obtain the transcript of the hearing, 
including asking the veteran himself if he has a transcript 
in his possession.  If all attempts to obtain the transcript 
of the May 1996 hearing are unsuccessful, the veteran should 
be so informed and asked whether he would like to testify at 
a new hearing at the RO.  If so, such a hearing should be 
scheduled.  

Finally, the Board notes that the most recent VA examination 
of the veteran's service connected bilateral inguinal 
herniorrhaphies residuals was conducted in March 2002.  
Subsequently, in July 2002, the veteran submitted a statement 
in which he claimed that his service connected hernia 
disability had gotten worse, and that he was having pain and 
difficulty walking.  The Board is of the opinion that the 
veteran should be scheduled for a current examination to 
evaluate the service connected bilateral inguinal 
herniorrhaphies residuals.

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the veteran of the type of 
evidence required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claims.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  The RO should again attempt to locate 
a transcript of the veteran's May 16, 
1996, hearing at the RO.  If necessary, 
the veteran himself should be asked if he 
has a transcript in his possession.  If 
all attempts to obtain the transcript of 
the May 1996 hearing are unsuccessful, 
the veteran should be so informed and 
asked whether he would like to testify at 
a new hearing at the RO.  If so, such a 
hearing should be scheduled.  

3.  The RO should schedule the veteran 
for an examination by a VA physician to 
determine the nature and extent of his 
service connected bilateral inguinal 
herniorrhaphies residuals.  The entire 
claims folder and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the 
examinations.  The examination report 
should contain detailed accounts of all 
manifestations of pathology found to be 
present.  Special attention should be 
given to the need for a truss or belt, as 
well as any protrusion.  Additionally, 
any scars associated with the 
herniorraphies should be measured, and 
the surface area noted on the examination 
report.  The reports of examination 
should include complete rationale for the 
conclusions reached.

After the above requested action has been completed, the RO 
should review the veteran's claims.  If a benefit sought on 
appeal remains denied, a supplemental statement of the case 
should be furnished to the veteran and his representative, 
and they should be afforded the appropriate period of time to 
respond.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




